The opinion of the court was delivered by
Werts,
J. In taxing the costs on a non-suit in this case, the defendant’s attorney charged for “ Drawing pleas, copy & filing, $82.50.” In the special plea filed in the case, the statute of Canada concerning “ Insolvent Debtors,” is recited in extenso, making, according to the defendant’s contentan, two hundred and seventy-five sheets.
*123It is insisted that it was only necessary to set out such parts-of the statute as were necessary to the defence to be made-under the plea, and that the item objected to should be reduced? accordingly. Salt Lake City National Bank v. Hendrickson, 11 Vroom 55.
If the party pleading a foreign statute chooses to recite it at length, he may do so, but he will not be permitted in the bill of costs to charge for more sheets than were necessary to-set out such portions of the statute as were material to the-action. It appears that such portions of the statute in question as were necessary to the defendant’s plea could have been-embraced within twenty sheets, and the item objected to is, therefore, reduced from two hundred and seventy-five sheets-to twenty, with costs of this motion.